Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Thumma (United States Patent Application Publication US 2014/0344597), hereinafter Thumma.

Regarding claim 1, Thumma teaches an integrated circuit comprising a transceiver circuit, wherein the transceiver circuit comprises: a clock management circuit that generates control signals indicating power state information for logic circuits based on mode signals stored in storage circuits, ([0018] “Power consumption in a storage I/0 subsystem is proportional to I/0 clock frequency. Thus, reducing I/0 clock frequency can conserve power…scaling of the I/0 interface (bus) clock frequency is based on an idle time of the I/0 interface for periodic dataflows to and from a non-volatile storage device, and is based on a priority and/or a load (or predicted load) of requests in a read/write request queue waiting for dispatch to the lower level drivers of the I/0 interface.” [0021] “The storage driver 116 can program a clock control block to generate one or more clock signals.” [0022] “The frequency governor 114 can program the clock control block 120 to generate a clock signal 136 that will result in a desired I/O interface clock frequency.” [0071] “The frequency governor can use the load to determine whether and how to adjust the clock frequency. In some instances, the frequency governor can compare the load to one or more thresholds as discussed above.” The frequency, which is proportional to the power consumption, is monitored along with idle time, and load, and priority of requests for non-volatile storage device. Furthermore, based on the threshold compared to the load, the control signal is transmitted to the frequency governor, which further provides the instructions or signals to the clock control block. Thus, a processor with a I/O scheduler, a frequency governor and a storage driver generates signals to a clock control block indicating the monitoring frequency and load, which is interpreted as power state information for logic circuits based on mode signals. Furthermore, in order for the frequency governor to compare the monitored values to the thresholds, the steps and the values of the thresholds must be stored in the memory.)
wherein the clock management circuit is adapted to change the power state information indicated by the control signals based on the mode signals identifying first power state signals that indicate a change in a power state that is generated by an external source outside the integrated circuit and that is received in a data stream at the transceiver circuit, ([0039] “Where the scaling is load based, a load calculation and comparison to at least a first and second threshold can be used to determine whether to increase, decrease, or maintain (or further tailor) the existing clock frequency (comparison to three or more thresholds can also be implemented).” The frequency of I/O is adjusted based on change of power consumption using load and idle time. The power consumption of load and idle time is dataflow to and from storage devices, which is from the external source outside the storage devices and receives through the I/O interface (bus).)
wherein the clock management circuit is adapted to change the power state information indicated by the control signals based on the mode signals identifying second power state signals that indicate a change in an amount of data stored in an internal queue, ([0039] “the clock frequency scaling can be based on a priority and/or load (or predicted load) of read/write requests in a queue of the I/O interface” Dataflows can be either preoptic or non-periodic, which is a change in an amount of data in time domain. Furthermore, change in load and idle time is also interpreted as a change in an amount of data. The dataflows are in the I/O interface for the data to/from the storage devices. Thus, the dataflows in the I/O interface to/from the storage devices and queue waiting for dispatch are interpreted as data stored in an internal queue. As shown in Fig. 2-4, as the idle, time, load, and priority of the data in the queue changes, which is interpreted as the control signals based on the mode signals identifying second power state signals that indicate a change in an amount of data stored in an internal queue.) and 
wherein the data stored in the internal queue is in transit between the external source and the logic circuits; ([0039] “the clock frequency scaling can be based on a priority and/or load (or predicted load) of read/write requests in a queue of the I/O interface” [0018] “periodic dataflows to and from a non-volatile storage device…a load (or predicted load) of requests in a read/write request queue waiting for dispatch to the lower level drivers of the I/O interface” [0019] “Periodic dataflows include background or batched application requests that a user typically is not privy to (e.g., requests associated with maintaining a wireless network connection). Non-periodic dataflows include application requests that users typically are aware of (e.g., a user clicking on a photograph in order to view it in greater detail).” The dataflows are to and from storage devices, which is interpreted as logic circuits. The dataflows such as requests associated with maintaining a wireless network connection and application requests are interpreted as the external source. The I/O interface transfers the requests between the external source and the logic circuits.) and 
a dynamic clock control circuit that receives the control signals and that generates a clock signal, ([0024] “Load can also be considered for clock scaling given non-periodic or periodic data flows. The I/0 scheduler 112 can determine a load on the I/0 interface based on an analysis of read/write requests in the read/write request queue 118 and can pass this load data to the frequency governor 114. The frequency governor 114 can use the load to determine whether and how to scale the I/0 interface clock frequency.” The frequency governor determines clock frequency, which is interpreted as generates a clock signal, based on the idle time and load, which is interpreted as receives the control signals.)
wherein the clock signal is provided to the logic circuits, ([0017] “an I/0 clock frequency refers to a clock frequency on an I/0 interface or a clock frequency within an HDD (e.g., a frequency of platter rotation or a frequency of read/write accesses to the platters).” [0019] “Dataflows to and from storage devices can either be periodic or non-periodic.” The adjusted clock frequency on an I/O interface or within an HDD from the frequency governor is interpreted as the clock signal is provided to the logic circuits.) and wherein the dynamic clock control circuit adjusts a frequency of the clock signal based on the control signals indicating a change in the power state information generated by the clock management circuit to adjust the power state of the logic circuits. ([0039] “Where the scaling is load based, a load calculation and comparison to at least a first and second threshold can be used to determine whether to increase, decrease, or maintain (or further tailor) the existing clock frequency (comparison to three or more thresholds can also be implemented).” [0020] “Whether idle time, priority, load, or priority and load are used, a frequency governor 114 take the idle time, priority, load, or priority and load, and determines a frequency to set the I/O interface to.” Based on the signals regarding change in the idle time and load, which is interpreted as based on the control signals indicating a change in the power state information generated by the clock management circuit, the clock frequency is adjusted as shown in Fig. 2 and 4. As discussed above, the adjusted frequency is the clock frequency on and I/O interface and/or within an HDD, which is interpreted as to adjust the power state of the logic circuits since power consumption is directly related to the load, idle time, and frequency.) 

Regarding claim 3, Thumma teaches an autonomous link power manager that generates the power state information based on the amount of data stored in the internal queue. ([0024] “Load can also be considered for clock scaling given non-periodic or periodic data flows. The I/0 scheduler 112 can determine a load on the I/0 interface based on an analysis of read/write requests in the read/write request queue 118 and can pass this load data to the frequency governor 114. The frequency governor 114 can use the load to determine whether and how to scale the I/0 interface clock frequency.” The load data based on an analysis of read/write requests in the read/write request queue is interpreted as the amount of data stored in the internal queue. Furthermore, as discussed above, the idle time is a period without data to process. Thus, changing the idle time is interpreted as receiving or processing more data. Based on the load or the idle time, the frequency, which is proportional to the power consumption, is adjusted, which is interpreted as generates the power state information.)

Regarding claim 4, Thumma teaches wherein the clock management circuit is adapted to change the power state information indicated by the control signals based on the mode signals identifying third power state signals that indicate a change in additional power state information indicated by user signals that are generated by the logic circuits and transmitted to the clock management circuit, and wherein the integrated circuit is a programmable logic integrated circuit. ([0019] “Non-periodic dataflows include application requests that users typically are aware of (e.g., a user clicking on a photograph in order to view it in greater detail).” [0016] “I/O subsystems can support peripheral storage devices as well as internal storage devices.” [0023] “For non-periodic data flows across the I/0 interface, as well as an alternative system for scaling when data flows are periodic, a priority assigned to requesting applications can be implemented.” [0039] “Where the scaling is load based, a load calculation and comparison to at least a first and second threshold can be used to determine whether to increase, decrease, or maintain (or further tailor) the existing clock frequency (comparison to three or more thresholds can also be implemented).” The power state information, such as clock frequency, is changed based on the priority for the requests, which is interpreted as a change in additional power state information indicated by user signals. Non-periodic dataflows such as a user clicking on a photograph is interpreted as additional power state information indicated by user signals that are generated by the logic circuits. Based on the requests of non-periodic data flow across I/O interface, which also is implemented with priority, the frequency governor determines the frequency, which is interpreted as transmitted to the clock management circuit. The internal and peripheral storage devices are interpreted as a programmable logic integrated circuit. As discussed above in the claim 1, when the load, priority of data of data, and idle time changes compared to the thresholds, which is interpreted as the mode signals identifying third power state signals that indicate a change in additional power state information, the control signals are generated.)

Regarding claim 5, Thumma teaches a user request power manager that generates power state signals based on the additional power state information indicated by the user signals that are generated by the logic circuits; (As discussed above in the claim 4, power state signals based on the additional power state information is interpreted as signals indicating the priority of the requests, such as non-periodic data flows across the I/O interface with priority assigned to request applications.) and 
an interface circuit that generates the power state information in the control signals based on the power state signals. (As shown in Fig. 3, based on the signals indicating change in the requests with various priority changes the clock frequency. Furthermore, as shown in Fig. 1, a processor with 112, 116, and 115 is interpreted as an interface circuit.)

Regarding claim 9, Thumma teaches wherein the clock management circuit changes the power state information in response to a change in a data rate of the data in transit between the logic circuits and an external source. ([0035] “begins with a monitoring operation 202 that monitors an idle time of an I/O interface (e.g., by monitoring an idle time of an I/O interface controller device such as 122 in FIG. 1). The I/O interface is idle when data is not traversing the I/O interface. Such idle time can be monitored (e.g., measured, calculated, or estimated) for a fixed sampling window (period of time). The idle time in each window, or an average idle time per window, can be compared to a first threshold and a second threshold in an idle time greater than first threshold decision 204 and an idle time less than second threshold decision 206.” [0024] “Load can also be considered for clock scaling given non-periodic or periodic data flows. The I/0 scheduler 112 can determine a load on the I/0 interface based on an analysis of read/write requests in the read/write request queue 118 and can pass this load data to the frequency governor 114. The frequency governor 114 can use the load to determine whether and how to scale the I/0 interface clock frequency.” Change in the idle time and the load is interpreted as a change in a data rate of the data in transit between the logic circuits and an external source. In response to change in the idle time and the load, the clock frequency, which is proportional to the power consumption, is changed, which is interpreted as the clock management circuit changes the power state information.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 10-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thumma in view of YAMAUCHI et al. (United States Patent Application Publication US 2013/0024865), hereinafter YAMAUCHI.

Regarding claim 2, Thumma teaches all the limitations of the integrated circuit of claim 1, as discussed above.
However, Thumma does not teach wherein the clock management circuit comprises: power management control registers that store the power state received from the external source that exchanges the data with the integrated circuit; and an interface circuit that generates the control signals based on the power states stored in the power management control registers if the mode signals identify the first power state signals.
YAMAUCHI teaches wherein the clock management circuit comprises: power management control registers that store the power state received from the external source that exchanges the data with the integrated circuit; ([0038] “Each of the CPUs #0 to #2 has a core, a register, and cache. Each register has POW and FR. POW represents a register that indicates whether the operating system (OS) running on each CPU is in a power-saving mode. A POW registering 1 indicates that the OS is in the power-saving mode, while a POW registering O indicates that the OS is not in the power-saving mode.” [0039] “FR represents a register that indicates whether a memory clock has been reduced. An FR registering 1 indicates that the memory clock has been reduced, while an FR registering O indicates that the memory clock has not been reduced. The memory clock is the clock supplied to the cache memory and to the shared memory 103.” [0042] “The arbitration circuit 102 is the circuit that arbitrates access from the CPUs #0 to #3 to the shared memory 103.” A register indicating that clock frequency is reduced is interpreted as power management control registers that store signals that indicate the power state. The register is in the CPU while the clock frequency is for the memory, which is interpreted as external source. CPU and the memory communicates for access requests.) and an interface circuit that generates the control signals based on the signals stored in the power management control registers if the mode signals identify the first power state signals. ([0038] “Each of the CPUs #0 to #2 has a core, a register, and cache. Each register has POW and FR. POW represents a register that indicates whether the operating system (OS) running on each CPU is in a power-saving mode. A POW registering 1 indicates that the OS is in the power-saving mode, while a POW registering O indicates that the OS is not in the power-saving mode.” [0052] “The frequency-dividing circuit 104 has a PLL circuit 401 that multiplies a clock and a counter circuit 402 that divides a clock according to frequency. The frequency-dividing circuit 104 receives input of CLKIN, CMODE[3:0], CMODE_0[3:0], CMODE_l[3:0], CMODE_2[3:0J, and CMODE_3[3:0J, and outputs clocks to each of the component units.” [0107] “When the state determining unit 705 determines that the identified CPU is in the power saving mode, the instruction-sending unit 706 sends to the frequency-dividing circuit 104, an instruction to reduce to a given frequency, the frequency of the clock supplied to the shared memory 103 and the frequency of the clock supplied to the cache of the CPU.” [0111] “The CPU #3 is identified as a CPU to which no synchronous task has been assigned. The scheduler 121 determines whether the OS 114 is in the power-saving mode, i.e., determines whether POW in the register of the CPU #3 is 1. POW=l indicates that the OS 114 is in the power-saving mode, while POW=O indicates that the OS 114 is not in the power-saving mode.” Based on a received value indicating the division for the clock frequency, which is interpreted as based on the signals stored in the power management control registers, the clock frequency is adjusted, which is interpreted as an interface circuit that generates the control signals. Furthermore, POW indicating operating mode such as power-saving mode or normal, )
It would have been have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thumma by incorporating the teaching of YAMAUCHI of registers that store signals that indicate the power state received from the external source that exchanges the data with the integrated circuit and an interface circuit to generate the control signals based on the signals stored in the power management control registers. They are all directed toward controlling the clock frequency. As recognized by YAMAUCHI, if a task that is not synchronized with either task is assigned to the CPU to which the moving picture decoding task is assigned or to the CPU to which the audio decoding task is assigned, a stand-by time arises because of execution of a synchronization processing, leading to an increase in the execution time for the non-synchronized task. ([0005]) YAMAUCHI further discloses the increased clock frequency of the memory to compensate the increase in the execution time, also resulting in the increase in the power consumption. ([0006]) By storing the power state of the memory, such as the clock frequency of the memory, in the register, appropriate CPU can be assigned without increasing the clock frequency of the memory, resulting a synchronizing process without increasing power consumption. Therefore, it would be advantageous to incorporate the teaching of YAMAUCH of registers that store signals that indicate the power state received from the external source that exchanges the data with the integrated circuit and an interface circuit to generate the control signals based on the signals stored in the power management control registers in order to synchronize process without increasing power consumption.

Regarding claims 10-13, the claims 10-13 do not further teach or define the limitation over the limitations recited in the rejected claims 1-5 above. Therefore,   Thumma in view of YAMAUCHI teaches all the limitations of the claims 1-5. 

	Regarding claims 16-20, the claims 16-20 are the method claims of the apparatus claims 1-4, 9, 10-13. The claims 16-20 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Thumma in view of YAMAUCHI teaches all the limitations of the claims 16-20.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thumma in view of SHIN et al. (United States Patent Application Publication US 2016/0065215), hereinafter SHIN.


Regarding claim 6, Thumma teaches all the limitations of the integrated circuit of claim 1, as discussed above.
Thumma further teaches a clock management control circuit that generates additional control signals based on the control signals received from the clock management circuit. ([0019] “Non-periodic dataflows include application requests that users typically are aware of (e.g., a user clicking on a photograph in order to view it in greater detail).” [0016] “I/O subsystems can support peripheral storage devices as well as internal storage devices.” [0023] “For non-periodic data flows across the I/0 interface, as well as an alternative system for scaling when data flows are periodic, a priority assigned to requesting applications can be implemented.” Based on the priority for the requests, which is interpreted as control signals received from the clock management circuits, signals to control the clock frequency is generated, which is interpreted as generates additional control signals.)
However, Thumma does not teach a clock frequency divider circuit that generates a frequency divided clock signal in response to an input clock signal; and a multiplexer circuit that selects one of the frequency divided clock signal or the input clock signal in response to the additional control signals.
SHIN teaches a clock frequency divider circuit that generates a frequency divided clock signal in response to an input clock signal; (Fig. 3 FREQUENCY DIVIDER 210. [0075] “The frequency divider210 may divide the frequency of the selected clock signal SCK to generate a divided clock signal DCK.” The frequency divider divides the frequency of the clock signal to generate a divided clock signal DCK.) and a multiplexer circuit (Fig. 4 MUX 213.) that selects one of the frequency divided clock signal or the input clock signal in response to the additional control signals. (Fig. 4 MUX 213. [0079] “The multiplexer 213 may select one of the selected clock signal SCK, the first clock signal DCK and the second clock signal DCK2 to output the divided clock signal DCK in response to a division ratio selection signal DRS.” Based on the signal DRS, the multiplexer 213 selects one of the clock signal, the first divided clock signal DCK1, or the second divided clock signal DCK2.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thumma by incorporating the teaching of SHIN of a frequency divider to generate the divided clock frequency and a multiplexer to select one of frequency divided clock signal or the input clock signal. They are all directed toward controlling the clock frequency. As recognized by SHIN, as semiconductor manufacturing processes develop, one integrated circuit is designed to perform a number of operations and thus clock domains and/or power domains of the integrated circuit become complex. ([0005]) The problems of system instability due to improper clock setting may be serious as the clock domain is more complex and frequency change is more frequent in the integrated circuit. ([0006]) By having a frequency divider to generate clock signals at various frequencies and a multiplexer to select one of the divided frequency or the input clock frequency, a correct frequency for a certain component and/or domain can be provided, resulting in improvement of the system stability without increasing unnecessarily increasing power consumption. Therefore, it would be advantageous to incorporate the teaching of SHIN of a frequency divider to generate the divided clock frequency and a multiplexer to select one of frequency divided clock signal or the input clock signal in order to improve the system stability without increasing power consumption.

Regarding claim 8, Thumma teaches all the limitations of the integrated circuit of claim 1, as discussed above.
Thumma teaches a clock management control circuit that generates an additional control signal based on the power state information indicated by the control signals received from the clock management circuit. ([0019] “Non-periodic dataflows include application requests that users typically are aware of (e.g., a user clicking on a photograph in order to view it in greater detail).” [0016] “I/O subsystems can support peripheral storage devices as well as internal storage devices.” [0021] “The storage driver 116 can program a clock control block 120 to generate one or more clock signals 136. The storage driver 116 can also program an I/0 interface controller device 122 to interface with the non-volatile storage device 124 through an I/0 interface 126. The I/0 interface controller device 122 can use the one or more clock signals 136 to manage the sending and receiving of data to and from the non-volatile storage device.” [0023] “For non-periodic data flows across the I/0 interface, as well as an alternative system for scaling when data flows are periodic, a priority assigned to requesting applications can be implemented.” Different storage devices are controlled based on the load, idle time, and priority. Thus, a control signal to another storage device is interpreted as additional control signal.)
SHIN teaches flip-flop circuits that store a logic state of the additional control signal; and a logic gate circuit that is coupled to gate the clock signal on or off in response to the logic state of the additional control signal as received through the flip-flop circuits. ([0078] “frequency divider included in the frequency detector of FIG. 3. Referring to FIG. 4, a frequency divider 210mayincludeafirstflip-flop FF 211, a second flip-flop 212 and a multiplexer MUX 213.” [0084] “When the clock signal CLK applied to the control terminal CK is logic low, the flip-flop of FIG. 5 is in a storage state that does not change even though the logic level of the data terminal D is changed.” Flip-flops included in the frequency divider store the logic state, such as high and low. Furthermore, as shown in Fig. 5, based on the logic state, the gate switches such as 113, 114 are controlled to be on or off.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thumma in view of Prabhakaran et al. (United States Patent Application Publication US 2006/0047987), hereinafter Prabhakaran.

Regarding claim 7, Thumma teaches all the limitations of the integrated circuit of claim 1, as discussed above.
Thumma teaches wherein the dynamic clock control circuit comprises a clock management control circuit that generates additional control signals based on the power state information indicated by the control signals received from the clock management circuit, ([0019] “Non-periodic dataflows include application requests that users typically are aware of (e.g., a user clicking on a photograph in order to view it in greater detail).” [0016] “I/O subsystems can support peripheral storage devices as well as internal storage devices.” [0021] “The storage driver 116 can program a clock control block 120 to generate one or more clock signals 136. The storage driver 116 can also program an I/0 interface controller device 122 to interface with the non-volatile storage device 124 through an I/0 interface 126. The I/0 interface controller device 122 can use the one or more clock signals 136 to manage the sending and receiving of data to and from the non-volatile storage device.” [0023] “For non-periodic data flows across the I/0 interface, as well as an alternative system for scaling when data flows are periodic, a priority assigned to requesting applications can be implemented.” Different storage devices are controlled based on the load, idle time, and priority. Thus, a control signal to another storage device is interpreted as additional control signal.) and wherein the dynamic clock control circuit generates the clock signal in response to the additional clock signal. (As discussed above, the control signal to multiple storage devices are interpreted as the additional clock signal. Furthermore, the control signal is to adjust the frequency of the clock signals, which is interpreted as generates the clock signals.)
However, Thumma does not teach a phase-locked loop circuit, wherein the phase-locked loop circuit adjusts a frequency of an additional clock signal based on changes in the additional control signals.
Prabhakaran teaches a phase-locked loop circuit, ([0047] “Clock generator 16A may comprise an oscillator such as a voltage controlled oscillator (VCO) 50 with a phase locked loop (PLL) 52 and a frequency controller 54.”) wherein the phase-locked loop circuit adjusts a frequency of an additional clock signal based on changes in the additional control signals. ([0047] “PLL 52 may include a number of components, including frequency dividers 56 and 57, a phase detector 58, a charge pump 60 and a loop filter 62. For example, frequency dividers 56 and 57 can respectively scale a reference frequency 64, e.g., a frequency provided by a crystal oscillator or an external clock source, and the VCO frequency, so that phase detector 58 can determine the frequency difference between the two frequencies.” [0048] “The outputs of frequency dividers 56 and 57, respectively, form a signal indicative of the oscillator frequency (in this case, the frequency of VCO 50), and a signal indicative of the reference frequency 64. The output signals of frequency dividers 56 and 57 are scaled so that a measure of the phase difference between the signals can provide a measure of the error in VCO 50 and, thus adjust the output frequency of clock generator 16A.” Based on measure of the phase difference between the signals, which is interpreted as based on the change in the additional signals, the output frequency of clock generator is adjusted, which is interpreted as the phase-locked loop circuits adjusts a frequency of an additional clock signal.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thumma by incorporating the teaching of Prabhakaran of the phase-locked loop to adjust a frequency of an additional clock signal based on changes in the additional control signals. They are all directed toward controlling the clock signals. As recognized by Prabhakaran, the magnitude of dynamic power dissipation correlates with the system voltage, clock frequency and switching activity. ([0003]) One approach to reducing power consumption in a computing devices requires applications to inform the operating system of their frequency requirements, which requires to have intimate knowledge of the processor usage pattern for each of the applications and does not account for the combined processor demands of multiple applications. ([0004]) Using the phase-locked loop, as well known in the art, both frequency and phase of the clock signals are locked or synchronized. Instead of having intimate knowledge of the processor usage pattern for each of the applications, the frequency and the phase can be corrected as the applications are running resulting power saving without having intimate knowledge of the processor usage pattern for each of the applications. Therefore, it would be advantageous to incorporate the teaching of Prabhakaran of the phase-locked loop to adjust a frequency of an additional clock signal based on changes in the additional control signals to correct the errors in frequency and phase without having intimate knowledge of the processor usage pattern for each of the applications in order to reduce power consumption.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thumma in view of YAMAUCHI as applied to claim 10 above, and further in view of SHIN.

Regarding claim 14, Thumma in view of YAMAUCHI teaches all the limitations of the electronic system of claim 10, as discussed above.
Thumma further teaches a clock management control circuit that generates control signals based on the control signals received from the clock management circuit. ([0019] “Non-periodic dataflows include application requests that users typically are aware of (e.g., a user clicking on a photograph in order to view it in greater detail).” [0016] “I/O subsystems can support peripheral storage devices as well as internal storage devices.” [0023] “For non-periodic data flows across the I/0 interface, as well as an alternative system for scaling when data flows are periodic, a priority assigned to requesting applications can be implemented.” Based on the priority for the requests, which is interpreted as control signals received from the clock management circuits, signals to control the clock frequency is generated, which is interpreted as generates control signals.)
However, Thumma in view of YAMAUCHI does not teach a clock frequency divider circuit that generates a frequency divided clock signal in response to an input clock signal; and a multiplexer circuit that selects one of the frequency divided clock signal or the input clock signal in response to the additional control signals.
SHIN teaches a clock frequency divider circuit that generates a frequency divided clock signal in response to an input clock signal; (Fig. 3 FREQUENCY DIVIDER 210. [0075] “The frequency divider210 may divide the frequency of the selected clock signal SCK to generate a divided clock signal DCK.” The frequency divider divides the frequency of the clock signal to generate a divided clock signal DCK.) and a multiplexer circuit (Fig. 4 MUX 213.) that selects one of the frequency divided clock signal or the input clock signal in response to the additional control signals. (Fig. 4 MUX 213. [0079] “The multiplexer 213 may select one of the selected clock signal SCK, the first clock signal DCK and the second clock signal DCK2 to output the divided clock signal DCK in response to a division ratio selection signal DRS.” Based on the signal DRS, the multiplexer 213 selects one of the clock signal, the first divided clock signal DCK1, or the second divided clock signal DCK2.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thumma in view of YAMAUCHI by incorporating the teaching of SHIN of a frequency divider to generate the divided clock frequency and a multiplexer to select one of frequency divided clock signal or the input clock signal. They are all directed toward controlling the clock frequency. As recognized by SHIN, as semiconductor manufacturing processes develop, one integrated circuit is designed to perform a number of operations and thus clock domains and/or power domains of the integrated circuit become complex. ([0005]) The problems of system instability due to improper clock setting may be serious as the clock domain is more complex and frequency change is more frequent in the integrated circuit. ([0006]) By having a frequency divider to generate clock signals at various frequencies and a multiplexer to select one of the divided frequency or the input clock frequency, a correct frequency for a certain component and/or domain can be provided, resulting in improvement of the system stability without increasing unnecessarily increasing power consumption. Therefore, it would be advantageous to incorporate the teaching of SHIN of a frequency divider to generate the divided clock frequency and a multiplexer to select one of frequency divided clock signal or the input clock signal in order to improve the system stability without increasing power consumption.

Regarding claim 15, Thumma in view of YAMAUCHI teaches all the limitations of the integrated circuit of claim 10, as discussed above.
Thumma teaches a clock management control circuit that generates a control signal based on the power state information indicated by the control signals received from the clock management circuit. ([0019] “Non-periodic dataflows include application requests that users typically are aware of (e.g., a user clicking on a photograph in order to view it in greater detail).” [0016] “I/O subsystems can support peripheral storage devices as well as internal storage devices.” [0021] “The storage driver 116 can program a clock control block 120 to generate one or more clock signals 136. The storage driver 116 can also program an I/0 interface controller device 122 to interface with the non-volatile storage device 124 through an I/0 interface 126. The I/0 interface controller device 122 can use the one or more clock signals 136 to manage the sending and receiving of data to and from the non-volatile storage device.” [0023] “For non-periodic data flows across the I/0 interface, as well as an alternative system for scaling when data flows are periodic, a priority assigned to requesting applications can be implemented.” Different storage devices are controlled based on the load, idle time, and priority. Thus, a control signal to another storage device is interpreted as additional control signal.)
SHIN teaches flip-flop circuits that store a logic state of the control signal; and a logic gate circuit that is coupled to gate the clock signal on or off in response to the logic state of the additional control signal as received through the flip-flop circuits. ([0078] “frequency divider included in the frequency detector of FIG. 3. Referring to FIG. 4, a frequency divider 210mayincludeafirstflip-flop FF 211, a second flip-flop 212 and a multiplexer MUX 213.” [0084] “When the clock signal CLK applied to the control terminal CK is logic low, the flip-flop of FIG. 5 is in a storage state that does not change even though the logic level of the data terminal D is changed.” Flip-flops included in the frequency divider store the logic state, such as high and low. Furthermore, as shown in Fig. 5, based on the logic state, the gate switches such as 113, 114 are controlled to be on or off.)

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/14/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(1)(2) and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thumma. Thumma teaches controlling clock frequency of the storage devices and/or I/O interface based on the load and/or priority of data in the queue and the idle time. Furthermore, as the change of the idle time and the load and/or priority of the data are determined, the frequency is further adjusted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                              

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187